Name: Commission Implementing Decision (EU) 2019/488 of 25 March 2019 amending, as regards the GSS stations of Ascension and the Falkland Islands, Implementing Decision (EU) 2016/413 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: America;  European construction;  Europe;  research and intellectual property;  organisation of transport;  communications
 Date Published: 2019-03-26

 26.3.2019 EN Official Journal of the European Union L 84/4 COMMISSION IMPLEMENTING DECISION (EU) 2019/488 of 25 March 2019 amending, as regards the GSS stations of Ascension and the Falkland Islands, Implementing Decision (EU) 2016/413 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (1), and in particular Article 12(3)(c) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/413 (2) provides in its Annex that GSS stations are to be created in Ascension and the Falkland Islands, which are Overseas Territories of the United Kingdom of Great Britain and Northern Ireland (hereinafter the United Kingdom). (2) On 29 March 2017 the United Kingdom notified the European Council of its intention to withdraw from the European Union pursuant to Article 50 of the Treaty on European Union. Consequently, the United Kingdom will become a third country and Union law will cease to apply to it from 30 March 2019, unless another date is established in a withdrawal agreement, or the European Council, in agreement with the United Kingdom, unanimously establishes another date. (3) Most of the GSS stations are located on the territory of a Member State of the European Union for reasons that relate primarily to the security of the European Union and its Member States. Nevertheless, the creation and operation of GSS stations on the territory of a third country is not ruled out, but requires the conclusion of appropriate arrangements with the country concerned, covering security matters in particular. (4) As the United Kingdom will become a third country from 30 March 2019, or on another date established in a withdrawal agreement, or established unanimously by the European Council in agreement with the United Kingdom, if no appropriate arrangements with the United Kingdom have been put in place by that date, the GSS stations located in Ascension and the Falkland Islands should be removed. Even if the date of the United Kingdom's withdrawal is ultimately later than 30 March 2019, it is essential to take account of the time required for the removal and relocation of the various pieces of equipment that make up these two stations. (5) The Annex to Implementing Decision (EU) 2016/413 should be amended accordingly. (6) The measures provided for in this Decision are in line with the opinion of the committee established pursuant to Article 36(1) of Regulation (EU) No 1285/2013, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Implementing Decision (EU) 2016/413, the words Ascension and Falkland Islands in the line concerning GSS stations of the column entitled Location and measures taken to ensure smooth functioning are deleted. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 30 March 2019. Done at Brussels, 25 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 1. (2) Commission Implementing Decision (EU) 2016/413 of 18 March 2016 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (OJ L 74, 19.3.2016, p. 45).